DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,195,156. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim the same features except for a slightly different user interface.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites the limitation "the plurality of user payments" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Further, claim 1 recites “the first controller is configured to:” in line 32, however it is unclear how the ‘first controller’ of the first user device could perform steps of the second user device. To expedite prosecution, Examiner contacted Clare Frederick (Reg. No. 66,608) who confirmed this should indeed be amended to “the second controller”. Examiner has examined the claims accordingly, although correction is still needed. Claims 2-7 are further rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph for being dependent on a claim rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2013/031783 A1 to Mathew (“Mathew”) in view of United States Patent Application Publication No. 2013/0138518 A1 to White et al. (“White”).
As per claims 1 and 15, the claimed subject matter that is met by Mathew includes:
a bill payment system comprising (Mathew: ¶ 0051 and Fig. 3): 
a first user device associated with a first customer including (Mathew: Fig. 3, 302): 
a first controller (Mathew: ¶ 0039 and Fig. 2, 52); 
a first wireless communication interface connected to the first controller, wherein the first controller is in communication with a point of sale system of a business device (Mathew: ¶¶ 0041 and 0066); and 
a first memory in the first user device coupled to the first controller, wherein the first memory is configured to store program instructions executable by the first controller (Mathew: ¶¶ 0039 and 0041); 
wherein in response to executing the program instructions, the first controller is configured to: 
retrieve, on the first user device, an invoice from the point of sale system on the business device, wherein the invoice includes a plurality of line items comprising an invoice total (Mathew: ¶¶ 0072-0074); 
display the invoice on a first user interface accessible through the first user device, wherein the first user interface includes a first user input mechanism adapted to receive a user's selection related to a first subset of invoice total and generate a first sub-invoice based on the user's selection (Mathew: ¶¶ 0073-0075); 
receive the first sub-invoice and the first user payment (Mathew: ¶¶ 0074-0075); 
apply the first user payment to the first sub-invoice (Mathew: ¶¶ 0074-0075); 
communicate a first completion status for the first sub-invoice to the point of sale system on the business device (Mathew: ¶¶ 0075-0076); and 
a second user device including (Mathew: Fig. 3, 306): 
a second controller (Mathew: ¶ 0039 and Fig. 2, 52); 
a second wireless communication interface connected to the second controller, wherein the second controller is in communication with the point of sale system of the business device (Mathew: ¶¶ 0041 and 0066); and 
a second memory in the second user device coupled to the second controller, wherein the second memory is configured to store program instructions executable by the second controller (Mathew: ¶¶ 0039 and 0041); 
wherein in response to executing the program instructions, the first controller is configured to: 
retrieve, on the second user device, the invoice from the point of sale system on the business device, wherein the invoice includes the plurality of line items comprising the invoice total (Mathew: ¶¶ 0072-0075); 
display the invoice on a second user interface accessible through the second user device, wherein the second user interface includes a second user input mechanism adapted to receive a user's selection related to a second subset of invoice total and generate a second sub-invoice based on the user's selection (Mathew: ¶¶ 0072-0075); 
receive the second sub-invoice and the second user payment (Mathew: ¶¶ 0074-0075); 
apply the second user payment to the second sub-invoice (Mathew: ¶¶ 0074-0075); 
communicate a second completion status for the second sub-invoice to the point of sale system on the business device (Mathew: ¶¶ 0074-0075).
While Mathew teaches the user device connects to a clearinghouse, Mathew fails to specifically describe the clearinghouse being a point of sale system of a business device. Further, Mathew teaches receiving payment for the sub-invoice from pre-stored payment information in the clearinghouse but does not specifically teach wherein the first user interface is adapted to receive a first user payment for the first sub-invoice, i.e. inputting credit card information. The Examiner provides White to teach and disclose this claimed feature.
The claimed subject matter that is met by White includes:
a first wireless communication interface connected to the first controller, wherein the first controller is in communication with a point of sale system of a business device (White: ¶ 0024)
wherein the first user interface is adapted to receive a first user payment for the first sub-invoice (White: ¶ 0024)
Mathew teaches a bill payment system. White teaches a comparable bill payment system that was improved in the same way as the claimed invention. White offers the embodiment of retrieve the invoice from the point of sale system on the business device. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of communicating to a point of sale system and the specific features of the user interface as disclosed by White to the bill payment system as taught by Mathew for the predicted result of improved bill payment systems. No additional findings are seen to be necessary. 

As per claims 2 and 9, the claimed subject matter that is met by Mathew and White includes:
wherein each of the first controller and the second controller is configured to receive an invoice identification associated with the invoice, and to retrieve the invoice from the point of sale system in response to receiving the invoice identification (Mathew: ¶ 0072).
The motivation for combining the teachings of Mathew and White are discussed in the rejection of claims 1 and 8, and are incorporated herein.
As per claims 3 and 10, the claimed subject matter that is met by Mathew and White includes:
wherein the invoice identification comprises a QR code (Mathew: ¶¶ 0009, 0064 and 0072).
The motivation for combining the teachings of Mathew and White are discussed in the rejection of claims 1 and 8, and are incorporated herein.
As per claims 4 and 11, the claimed subject matter that is met by Mathew and White includes:
wherein at least one of the first user payment and the second user payment comprises credit card information (White: ¶ 0024).
The motivation for combining the teachings of Mathew and White are discussed in the rejection of claims 1 and 8, and are incorporated herein.
As per claim 5, the claimed subject matter that is met by Mathew and White includes:
wherein at least one of the first controller and the second controller is configured to receive sub-invoices and user payment from more than one user interface for the invoice (Mathew: ¶¶ 0074-0075 and White: ¶¶ 0024, 0045, 0046 and 0049).
The motivation for combining the teachings of Mathew and White are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 6, the claimed subject matter that is met by Mathew and White includes:
wherein the first controller is configured to apply the plurality of user payments to the first sub-invoice from more than one user interface for the invoice (White: ¶ 0024).
The motivation for combining the teachings of Mathew and White are discussed in the rejection of claim 1, and are incorporated herein.
As per claims 7 and 15, the claimed subject matter that is met by Mathew and White includes:
wherein the first user payment and the second user payment provide full payment for the invoice (Mathew: ¶ 0076).
The motivation for combining the teachings of Mathew and White are discussed in the rejection of claims 1 and 8, and are incorporated herein.
As per claim 12, the claimed subject matter that is met by Mathew and White includes:
further comprising generating more than one sub-invoice for the invoice (Mathew: ¶ 0075).
The motivation for combining the teachings of Mathew and White are discussed in the rejection of claim 8, and are incorporated herein.
As per claim 13, the claimed subject matter that is met by Mathew and White includes:
further comprising receiving user selection and user payment from more than one user interface for the invoice (Mathew: ¶¶ 0074-0075 and White: ¶¶ 0024, 0045, 0046 and 0049).
The motivation for combining the teachings of Mathew and White are discussed in the rejection of claim 8, and are incorporated herein.
As per claim 14, the claimed subject matter that is met by Mathew and White includes:
further comprising applying more than one user payment to the invoice (Mathew: ¶¶ 0074-0075 and White: ¶¶ 0024, 0045, 0046 and 0049).
The motivation for combining the teachings of Mathew and White are discussed in the rejection of claim 8, and are incorporated herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. Hunter Wilder/Primary Examiner, Art Unit 3627